Opinion issued November 20, 2009
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00535-CV




IN RE FERNANDO OSORNIA, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Fernando Osornia, sought relief
compelling the trial court to vacate its order compelling his deposition.  On
November 9, 2009, Fernando moved to dismiss the petition for writ of mandamus. 
No objection has been filed, and no opinion has issued.  Accordingly, the motion is
granted, and the petition for writ of mandamus is dismissed.  Tex. R. App. P.
42.1(a)(1).  
 
Per Curiam 
 
Panel consists of Justices Keyes, Alcala, and Hanks.